 

CLPAGAG

 

 

 

 

 

20H:
UNITED STATES DISTRICT COURT JATEFILER: (19 |
SOUTHERN DISTRICT OF NEW YORK cavemnben: Ig 0
x
Sa
Plaintiff(s), CALENDAR NOTICE

v. — 14 Ce IY wey

Defendant(s).

 

 

X

PLEASE TAKE NOTICE that the above-captioned case has been sdhpadiied/

+e-scheduled for:

Status conference ____ Final pretrial conference
___ Telephone conference ____ Jury selection and trial
____ Pre-motion conference ____ Bench trial

___ Settlement conference ____ Suppression hearing
____ Oral argument _ Plea hearing |

____ Bench ruling on motion _V sentencing

on S ~ | o =, 20 20, at! V» 50-A4 in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from | ~ 2 7 720

pesca ttt
amin so
ee a nso me

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

“Ud

Vincent L. Briccetti
United States District Judge

vo

Dated: \ ~ £2. ~ 90 20
White Plains, NY

 

 

 

 
